Opinion,
Mr. Justice Paxson :
The will of Joseph Dilworth is inartificially drawn. The portion of it involved in this case is as follows: “ The balance of my estate shall be divided between my children, share and share alike, except what may be coming to my daughters, Lizzie and Lulu Beggs. Their moneys to be invested by my executors in bonds, mortgages, or other good securities, they receiving the interest on same, and at their death to revert to their children after they have arrived at the age of twenty-one years.”
The precise question for our determination is, What estate did the two daughters referred to take in the real estate of the testator ? Was it a fee or a lesser estate ?
We think it clear, from the will, that the testator did not intend to die intestate; that he intended an equal division among his children, and that he also intended to place some restriction upon the moneys coming to his two daughters. We need not stop to inquire how far he succeeded in impressing a trust upon the “ moneys ” as no such question is before us. But conceding that the “ moneys ” of the daughters was to be held in trust, does such trust extend to their shares of the real estate ? The court below held that it did not, and that the daughters took a fee simple therein. In this we think the court was correct. The words “ except what may be coming to my daughters, Lizzie and Lulu Beggs ” might seem to cover both real and personal estate, but this general expression is qualified by the words immediately following: “ Their moneys to be invested,” etc. The testator may have thought that money is more fleeting in its character than real estate, *379and therefore desired to place some restriction upon his daughters’ use and enjoyment of their “ moneys.”
The word “ moneys ” used in wills has but seldom been held to apply to real estate, and the cases in which it has been so held have no application to the facts of the one under consideration. The clause of the will in question is awkwardly expressed. In our opinion the proper reading and meaning of it is this: “ The balance of my estate, real and personal, shall be divided between my children, share and share alike, except what moneys may be coming to my daughters, Lizzie and Lulu Beggs; their moneys to be invested,” etc. This appears very plain to us; so plain as hardly to require argument. We cannot assume that the testator intended to die intestate as to this portion of his real estate; and to hold that he had created a trust thereof and limited the daughters to a life estate, would be making a will for him. Finding no error in this record,
The judgment is affirmed.